                Case 20-15405-AJC         Doc 79    Filed 01/21/21      Page 1 of 1




                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                   www.flsb.uscourts.gov



 In re: WILLIS JACKSON                                       Case No. 20-15405 AJC
                                                             Chapter: 13

                  Debtor        /


                          NOTICE TO WITHDRAW DOCUMENT
       Debtor is hereby notifying the court of the withdrawal of the following documents listed as
 ECF# 60 and 62 related to objection to IRS claim.

                                                           S/Ralph S. Francois
                                                            Ralph S. Francois, Esq.
                                                            Attorney for Debtors
                                                            6453 Pembroke Rd
                                                            Hollywood, FL 33023
                                                            (954) 391-9009
                                                            Fax: (954) 391-9004
                                                            FBN:0115770
                                                            lawrfrancois@yahoo.com
                                                            By: /s/ Ralph S. Francois
 Dated: 08/21/2020

                                    CERTIFICATE OF SERVICE
WE HEREBY CERTIFY that a true and correct copy of the foregoing notice was served via
EF/ECM to the clerk of court to be served on all the concerned parties on the mailing list on
January 21, 2021 and including the assigned trustee. Trustee and the other parties listed below
                                             S/Ralph S. Francois
                                              Ralph S. Francois, Esq.
